Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment, filed on 12/07/2020, has been entered and acknowledged by the Examiner.  Claims 1-21 are pending.
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive.
Issue: The applicant argues that Burke is directed to “static program analysis techniques for identifying the impact of database schema changes on software applications,” and enables “software developers to identify the object-oriented code that is affected and possibly even invalidated by a database schema change.” Burke, ¶¶ [0007], [0008], This is exactly the opposite of the subject matter of the instant application.  Accordingly, not only does Burke fail to teach the features, for which it is asserted, Burke can be said to teach away from such feature. For at least this additional reason, reconsideration and withdrawal of the rejection.
Response: The examiner respectfully disagrees and submits that Burke, ¶ [0012], discloses determining a second data set by processing the first data set using a list which includes at least one API property of the code of the software application; applying a set of predetermined rules against the second data set in order to obtain a third data set comprising one or more of affected, impacted and invalidated code portions, each code portion having a reference to be accessible – that is determining the impact of the computer code portion on the accessibility, for instance.  Therefore, the Applicant’s argument is not persuasive.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matters ought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Naidu etal. (US Pat. 8,996,456, hereinafter "Naidu") in view of Melnik et al. (US Pub. 2009/0150367, hereinafter "Melnik"), and further in view of Burke et al. (US Pub. 2011/0208785, hereinafter "Burke").


receiving the computer-readable code from a computing device (col. 1-2); determining one or more logical sets based on one or more database functions, each of the one or more logical sets including at least one of the one or more database functions (col. 1-2);

identifying one or more table names in the one or more logical sets, the one or more table names being identified based on at least one data base function that is set as a table identifier, the table names referring to respective tables in the database (col. 1-2);

providing a list of table names comprising one or more of the table names, the list of tables comprising one or more tables selected by a user for analysis (col. 1-2); and

transmitting the list of table names to the computing device for display to a user (col. 1-2). While Naidu discloses a plurality database functions, Melnik discloses some more specific functions that would help manage database relation more effectively Of [0133]; such as changing a name field or table).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Melnik into Naidu so that database set is managed more effectively.

While Naidu discloses database updating (data enhancing), Naidu does not explicitly disclose receiving a notification indicating a database of a plurality databases, the database having been enhanced and providing, based on user input of the user, a scope of analysis of the computer-readable 

Regarding claim 2, Naidu in view of Melnik and Burke disclose the computer-implemented method of claim 1, wherein the one or more database functions comprises at least one of select, from, order by, group by, as, and with (Naidu: Fig. 9, group by Name).

Regarding claim 3, Naidu in view of Melnik and Burke disclose the computer-implemented method of claim 1, further comprising: determining that at least one table name of the one or more table names has one or more aliases in the computer-readable code (Melnik ¶ [0133]); and replacing the one or more aliases with the at least one table name (Melnik ¶ [0133]).



Regarding claim 5, Naidu in view of Melnik and Burke disclose the computer-implemented method of claim 1, further comprising identifying one or more columns in the one or more logical sets, the one or more columns being identified based on the one or more table names and one or more field-identifier data base functions (Naidu and Melnik).

Regarding claim 6, Naidu in view of Melnik and Burke disclose the computer-implemented method of claim 5, wherein the one or more field-identifier data base functions include at least one of and, and where (Naidu, Fig. 6).

Regarding claim 7, Naidu in view of Melnik and Burke disclose the computer-implemented method of claim 1, further comprising determining one or more subqueries from the one or more logical sets, wherein the one or more subqueries are determined based on the one or more database functions (Naidu, col. 17, lines 45-50).

Regarding claim 8, Naidu discloses one or more non-transitory computer-readable storage media coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for analyzing impact of a computer-readable code on a database, the operations comprising:



identifying one or more table names in the one or more logical sets, the one or more table names being identified based on at least one data base function that is set as a table identifier, the table names referring to respective tables in the database (col. 1-2);
providing a list of table names comprising one or more of the table names (col. 1-2); and transmitting the list of table names to the computing device for display to a user (col. 1-2).

While Naidu discloses a plurality database functions, Melnik discloses some more specific functions that would help manage database relation more effectively (¶ [0133]; such as changing a name field or table). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Melnik into Naidu so that database set is managed more effectively.

While Naidu discloses database updating (data enhancing), Naidu does not explicitly disclose receiving a notification indicating a data base of a plurality databases, the database having been enhanced and providing, based on user input of a user, a scope of analysis of the computer-readable code to determined an impact on the database. However, Burke discloses receiving a notification indicating a database of a plurality databases, the database having been enhanced (¶ [0010] for assessing an impact of a database schema change on a software application, the computer program product comprising: a storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method) and providing, based on user input of a 
Regarding claims 9-14, see discussion of claims 2-7 above for the same reason of rejection.

Regarding claim 15, Naidu discloses a system, comprising: one or more processors; and a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for analyzing impact of a computer-readable code on a database, the operations comprising: receiving the computer-readable code from a computing device (col. 1-2);

determining one or more logical sets based on one or more database functions, each of the one or more logical sets including at least one of the one or more database functions (col. 1-2);

identifying one or more table names in the one or more logical sets, the one or more table names being identified based on at least one data base function that is set as a table identifier, the table names referring to respective tables in the database (col. 1-2);
providing a list of table names comprising one or more of the table names (col. 1-2); and
transmitting the list of table names to the computing device for display to a user (col. 1-2).

While Naidu discloses database updating (data enhancing), Naidu does not explicitly disclose receiving a notification indicating a database of a plurality databases, the database having been enhanced and providing, based on user input of a user, a scope of analysis of the computer-readable code to determined an impact on the database. However, Burke discloses receiving a notification indicating a database of a plurality databases, the database having been enhanced (¶ [0010] for assessing an impact of a database schema change on a software application, the computer program product comprising: a storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method) and providing, based on user input of a user, a scope of analysis of the computer-readable code to determined an impact on the database (¶ [0010] for assessing an impact of a database schema change on a software application, the computer program product comprising: a storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Burke into Naidu and Melnik to effectively determine the impact of the changes on the data that has been taken placed.
Regarding claims 16-21, see discussion of claims 2-7 above for the same reason of rejection.
Conclusion
Veldhuizen, US Pub. 2014/0181081, discloses a system of maintenance of active database queries.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TUANKHANH D PHAN/               Examiner, Art Unit 2154